United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 8, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60590
                          Summary Calendar


RIYAZ NAZARA KAROWADIA,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A78-985-814
                        --------------------

Before REAVLEY, HIGGINBOTHAM and CLEMENT, Circuit Judges.

PER CURIAM:*

     Riyaz Nazara Karowadia, a native and citizen of India,

petitions for review of an order of the Board of Immigration

Appeals affirming the immigration judge’s denial of Karowadia’s

applications for withholding of removal under the Immigration and

Nationality Act (INA) and the Convention Against Torture (CAT).

     To obtain withholding of removal under the INA, an applicant

“must show that it is more likely than not that his life or

freedom would be threatened by persecution” based on his

political opinion, race, religion, nationality, or membership in

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-60590
                                 -2-

a particular social group; under the CAT, that he is likely to be

tortured.   Efe v. Ashcroft, 293 F.3d 899, 906-07 (5th Cir. 2002)

(quotation omitted).   We review for substantial evidence the

determination that an alien is not entitled to withholding of

removal.    See id. at 905-06.

     Karowadia contends the BIA erred by affirming the IJ’s

determinations that he had not shown it was more likely than not

he would be subjected to persecution or targeted for torture

because of his religion (Muslim) if he returned to India.    The

record does not compel a finding that Karowadia met his burden to

show he was entitled to withholding of removal under either the

INA or the CAT.    See Roy v. Ashcroft, 389 F.3d 132, 139-40 (5th

Cir. 2004).   Karowadia has failed to show the BIA’s decision was

not supported by substantial evidence.     See Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997).   The motion for stay of removal is

dismissed as moot.

     PETITION FOR REVIEW DENIED.